In an action to recover damages for personal injuries resulting from the negligent design, manufacture, assembly and sale of a device called *868a “stud”, defendant appeals from an order denying its motion for leave to serve an amended answer withdrawing its admission of manufacture and assembly, contained in its original answer. At the time, when the motion was made, the cause of action against any other prospective defendant would be barred by the Statute of Limitations. It also appears that more than a year before the Statute of Limitations expired, defendant had knowledge of the facts upon which the proposed amendment was based. Order affirmed, with $10 costs and disbursements. (Civ. Prac. Act, § 105; Nathan v. Long Is. Light. Co., 5 A D 2d 676; Sarullo v. Newstand Realty Corp., 2 A D 2d 854.) Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.